But the Court of Errors reversed the judgment of the Supreme Court, on the ground that it was the manifest intention of the parties that the townships should be but “ six miles square, and contain twenty-three thousand and forty acres, and no more.” The court held therefore, that the township should be re-surveyed, and a correction made of the boundaries, so as to reduce each, township to 6 milpa square, and to the contents specified in the deed.
It was also held, that the grantees would have a right of election to locate their grant in any part of the two townships as surveyed at the date of the deed, the only restriction being to locate in a square form.
Judgment unanimously reversed.
The Chancellor in delivering his opinion, observes that “the judges of the Supreme Court appear to have supposed the verb ‘ to beas having been inserted instead of the participle ‘ being,’ by the conveyancer, who copied the description from one in existence before the townships were surveyed.”
The Chancellor denies the right of that court to resort to *126such evidence to ascertain the meaning of words, which are clear and positive on the face of the deed.